Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-- “an estimating-side obtaining unit configured to obtain …”; “an estimating-side detecting unit configured to detect …”; “an estimating-side measuring unit configured to measure …”; “an estimating unit configured to estimate an action …”; “a setting unit configured to set a purpose …”, in claim 5
-- “the action estimating unit increases  …”, in claim 7
-- “a step for obtaining a plurality of time-series images…”; “a step for detecting a plurality of articulations …”; “a step for measuring coordinates of the detected plurality of articulations …”; and “a step for estimating an action of the subject …”, in claim 13.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,048,924, (see table below), in view of Shen et al, (US-PGPUB 2010/0303303)
Claim 1 of U.S. Patent No. 11,048,924, while disclosing the limitations of the claim 1, does not expressly disclose a non-transitory computer-readable medium for storing program. 
However, Shen et al discloses a non-transitory computer-readable medium for storing program, (see at least: Par. 0011, “computer-readable instructions”)
It is desirable to recognize an action of articulated objects. The Shen et al approach is to achieve this goal. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify claim 1 of the U.S. Patent No. 11,048,924, to include the computer-readable instructions as though by Shen et al, in order to recognize pose and action of articulated objects with collection of planes in motion, (Shen, Par. 0004)

Instant Application
U.S. Patent No. 11,048,924
1. A non-transitory computer-readable medium storing an action-estimating program for a computer storing a plurality of choices of action to be estimated, the action-estimating computer program comprising: 

a step for obtaining a plurality of time-series images in which a subject appears; 


a step for detecting a plurality of articulations appearing in each time-series image; 


a step for measuring coordinates of the detected plurality of articulations in each time-series image; 


a step for estimating an action of the subject based on displacement of the coordinates of the measured plurality of articulations in the plurality of time-series images; and

 



a step for detecting a background appeared in each time-series image, wherein, in the estimating step, a probability of each of the plurality of choices is calculated based on the displacement of the coordinates of the measured plurality of articulations in the plurality of time-series images, and the calculated probability of each of the plurality of choices is corrected based on the detected background.

N.B: the following limitation of the preamble of  claim 1: “storing a plurality of choices of action to be estimated”, is equivalent to the limitation: “a storing unit configured to store a plurality of choices of the action to be estimated”, of the patent claim 1.

1. An action-estimating device comprising: 





an estimating-side obtaining unit configured to obtain a plurality of time-series images in which a subject appears; 

an estimating-side detecting unit configured to detect a plurality of articulations appearing in each time-series image; 

an estimating-side measuring unit configured to measure coordinates of the detected plurality of articulations in each time-series image; 

an estimating unit configured to estimate an action of the subject based on displacement of the coordinates of the measured plurality of articulations in the plurality of time-series images; and 

a storing unit configured to store a plurality of choices of the action to be estimated, 

wherein the estimating-side detecting unit further detects a background appeared in each time-series image, and wherein, in order to estimate the action of the subject, the estimating unit calculates a probability of each of the plurality of choices based on the displacement of the coordinates of the measured plurality of articulations in the plurality of time-series images, and corrects the calculated probability of each of the plurality of choices based on the detected background.

2. The action-estimating program according to claim 1, wherein, in the estimating step, one or more choices are excluded from among the plurality of choices based on the detected background.

2. The action-estimating device according to claim 1, wherein the estimating unit excludes one or more choices from among the plurality of choices based on the detected background in order to estimate the action of the subject.

3. The action-estimating program according to claim 1, wherein the choices whose actions have a relation greater than a prescribed value between each other are associated with each other in the computer, wherein, in the estimating step, when any one of the plurality of choices associated with each other was excluded or the probability of any one of the plurality of choices associated with each other was decreased, the probability of the associated choice which was not excluded or whose probability was not decreased is increased.
3. The action-estimating device according to claim 1, wherein the choices whose actions have a relation greater than a prescribed value between each other are associated with each other in the storing unit, and wherein, when any one of the plurality of choices associated with each other was excluded or the probability of any one of the plurality of choices associated with each other was decreased, the action estimating unit increases the probability of the associated choice which was not excluded or whose probability was not decreased, in order to estimate the action of the subject.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the limitation "the action estimating unit ".  There is insufficient antecedent basis for this limitation in the claim. The “action estimating unit” is not introduced before. It is unclear if this limitation of the claim is intended to refer to the estimating unit of claim 5, line 5. The Examiner suggests changing” the action estimating unit” into “the estimating unit”, in case the limitation “action estimating unit” is intended to refer to the “estimating unit” of claim 5, and if not, it is suggested changing “the action estimating unit” into “an action estimating unit”. The same remarks apply to the claim 8, which recites similar limitation.

Allowable Subject Matter
Claims 1-3 would be allowable by timely filing a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d), or by amending the claims to overcome the non-statutory double patenting rejection set forth in this Office action

The following is a statement of reasons for the indication of allowable subject matter of claim 1:

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following underlined limitation(s), (in consideration of the claim as a whole):  
“wherein, in the estimating step, a probability of each of the plurality of choices
is calculated based on the displacement of the coordinates of the measured plurality of articulations in the plurality of time-series images, and the calculated probability of each of the plurality of choices is corrected based on the detected background”

The Non-Patent literature Ahmad et al, (“A Depth Video Sensor-Based Life-Logging Human Activity Recognition System for Elderly Care in Smart Indoor Environments”, Sensors 2014, 14, 11735-11759; doi:10.3390/s140711735) discloses a step for obtaining a plurality of time-series images in which a subject appears, (see at least: Page 11738, section 2.1, the system records users’ daily activities from a depth camera that provides a sequence RGB images and depth silhouetted. Further, Page 11740, discloses that the skeleton is extracted based on using a human tracking system, [i.e., implicitly obtaining a plurality of time-series images in which one or more subjects appear]); a step for detecting a plurality of articulations appearing in each time-series image, (see at least: Page 11738, section 2, processing the captured depth silhouettes for body joint identification. Further, Fig. 4, and Page 11740, discloses extracting joint points represent the features of the head, arms, torso, hip and legs, [i.e., detecting a plurality of articulations appearing in each time-series image]); a step for measuring coordinates of the detected plurality of articulations in each time-series image, (see at least: Page 11740, Each joint point has three coordinates at the frame t, [i.e., the coordinates are implicitly measured for the plurality of articulations appearing in each time-series image]); and step for estimating an action of the subject based on displacement of the coordinates of the measured plurality of articulations in the plurality of time-series images, (see at least: Page 11746, and Fig. 13, computing motion parameters features based on different activities using the joint points information, and further training the motion parameters features via HMM as shown in Figure 13. Further, Page 11747, and section 3.2.2., discloses the recognition learned activities via trained Hidden Markov Models (HMMs) based on the motion parameters features, “displacement”, of the joint points coordinates in the plurality of images, as shown in Fig. 13, [i.e., implicitly estimating an action of the subject based on displacement of the coordinates of the measured plurality of articulations]). However, while disclosing the recognition learned activities via trained Hidden Markov Models (HMMs) based on the motion parameters features, “displacement”, of the joint points coordinates in the plurality of images; Ahmad et al fails to teach or suggest, either alone or in combination with the other cited references, wherein, in the estimating step, a probability of each of the plurality of choices is calculated based on the displacement of the coordinates of the measured plurality of articulations in the plurality of time-series images, and the calculated probability of each of the plurality of choices is corrected based on the detected background.

A further prior art of record, Kuramoto et al, (US-PGPUB 2018/0286206) discloses a step for obtaining a plurality of time-series images in which a subject appears; and a step for estimating an action of the subject based on displacement of the time-series image (i.e., image), and an action detection device 100 determines the action of the care-recipient 500 based on the time-series image (i.e., image) obtained from the camera 50. Kuramoto et al further discloses in Par. 0060, determining the type of care-recipient's action based on at least on the movement direction or the movement amount within a predetermined time), and the posture of the care-recipient, [i.e., estimating an action based on the displacement, “movement direction or movement amount within a predetermined time”]). However, while disclosing determining the action of the care-recipient 500; Kuramoto et al fails to teach or suggest, either alone or in combination with the other cited references, wherein, in the estimating step, a probability of each of the plurality of choices is calculated based on the displacement of the coordinates of the measured plurality of articulations in the plurality of time-series images, and the calculated probability of each of the plurality of choices is corrected based on the detected background.

Another prior art of record, Yamato et al, (JP2018057596), discloses a step for obtaining a room in which a subject appears, and the behavior recognition system 100 is provided for learning the behavior of the person and when actually recognizing the behavior of the person). Yamato et al further discloses a joint position estimation unit 123 that estimates a joint position of a person in the acquired person candidate region, (Par. 0021); and calculating the likelihood of the joint position based on the size and aspect ratio of the input image, (Par.0076). However, while disclosing learning the behavior of the person and estimates a joint position of a person; and calculating the likelihood of the joint position; Yamato et al fails to teach or suggest, either alone or in combination with the other cited references, wherein, in the estimating step, a probability of each of the plurality of choices is calculated based on the displacement of the coordinates of the measured plurality of articulations in the plurality of time-series images, and the calculated probability of each of the plurality of choices is corrected based on the detected background.

Yamato (JP 2017/228100), “thereafter referenced as  Yamato 100”, discloses a step for obtaining a plurality of time-series images in which a subject appears, a step for detecting a plurality of articulations appearing in each time-series image, a step for estimating an action of the subject based on  including the whole body of the observer; and extracting time-series data of action feature amounts from the input data, where the time-series data of behavioral feature amounts are defined by the joint points of the whole body, [i.e., detecting a plurality of articulations appearing in each time-series image], recognizing the action related to the input data based on the action feature quantity sequence obtained by the action feature quantity calculation means 2 and the pre-learned action feature quantity sequence stored in the dictionary, [i.e., estimating an action of the subject based on plurality of articulations in the plurality of time-series images]). Yamato further discloses calculating a likelihood difference between a pre-learned action or an already recognized past action and the action according to the input data, (Par. 0018). However, while disclosing recognizing the action related to the input data based on the action feature quantity sequence, and calculating a likelihood difference between a pre-learned action or an already recognized past action and the action according to the input data; Yamato 100 fails to teach or suggest, either alone or in combination with the other cited references, wherein, in the estimating step, a probability of each of the plurality of choices is calculated based on the displacement of the coordinates of the measured plurality of articulations in the plurality of time-series images, and the calculated probability of each of the plurality of choices is corrected based on the detected background.

Eswaran et al, (US-PGPUB 20180121939), discloses wherein, in the estimating step, a probability of each of the plurality of choices is calculated based on the displacement of an individual in the plurality of time-series images, (see at least: Par. 0031, the likelihood of occurrence of an action may be determined based on one or more physical movements or gesture-based activities of an individual); but fails to teach or suggest, either alone or in combination with the other cited references, wherein, in the estimating step, a probability of each of the plurality of choices is calculated based on the displacement of the coordinates of the measured plurality of articulations in the plurality of time-series images, and the calculated probability of each of the plurality of choices is corrected based on the detected background.

-- Claims 2-4 are allowable in view of their dependency from claim 1.

The following is a statement of reasons for the indication of allowable subject matter of claims 5-6, and 8-15:  
-- Claims 5, 9, and 13 are allowable over the prior art of record.
-- Claims 6 and 8 are allowable as they depend from claim 5
-- Claims 10-12 are allowable as they depend from claim 9
-- Claims 14-16 are allowable as they depend from claim 13

With respect to claim 5, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following underlined limitation(s), (in consideration of the claim as a whole):  
“a setting unit configured to set a purpose or application for the estimating of the action of the subject; and a storing unit configured to store a plurality of choices of the action to be estimated, wherein, in order to estimate the action of the subject, the estimating unit calculates a probability of each of the plurality of choices based on the displacement of the coordinates of the measured plurality of articulations in the plurality of time-series images, and corrects the calculated probability of each of the plurality of choices based on the set purpose or application”.
The Non-Patent literature Ahmad et al, (“A Depth Video Sensor-Based Life-Logging Human Activity Recognition System for Elderly Care in Smart Indoor Environments”, Sensors 2014, 14, 11735-11759; doi:10.3390/s140711735) discloses an action-estimating device comprising: an estimating-side obtaining unit configured to obtain a plurality of time-series images in which a subject appears, (see at least: Page 11738, section 2.1, the system records users’ daily activities from a depth camera that provides a sequence RGB images and depth silhouetted. Further, Page 11740, discloses that the skeleton is extracted based on using a human tracking system, [i.e., implicitly obtaining a plurality of time-series images in which one or more subjects appear]); an estimating-side detecting unit configured to detect a plurality of articulations appearing in each time-series image, (see at least: Page 11738, section 2, processing the captured depth silhouettes for body joint identification. Further, Fig. 4, and Page 11740, discloses extracting joint points represent the features of the head, arms, torso, hip and legs, [i.e., detecting a plurality of articulations appearing in each time-series image]); an estimating-side measuring unit configured to measure coordinates of detected plurality of articulations appearing in each time-series image, (see at least: Page 11740, Each joint point has three coordinates at the frame t, [i.e., the coordinates are implicitly measured for the plurality of articulations appearing in each time-series image]); an estimating unit configured to estimate an action of the subject based on the displacement of the coordinates of the measured plurality articulations in the plurality of time-series images, (see at least: Page 11746, and Fig. 13, computing motion parameters features based on different activities using the joint points information, and further training the motion parameters features via HMM as shown in Figure 13. Further, Page 11747, and section 3.2.2., discloses the recognition learned activities via trained Hidden Markov Models (HMMs) based on the motion parameters features, “displacement”, of the joint points coordinates in the plurality of images, as shown in Fig. 13, and the depth silhouettes of the joint points coordinate, “the whole of the articulation group”, as shown in Fig. 14). However, while disclosing the recognition learned activities via trained Hidden Markov Models (HMMs) based on the motion parameters features, “displacement”, of the joint points coordinates in the plurality of images; Ahmad et al fails to teach or suggest, either alone or in combination with the other cited references, setting a purpose or application for the estimating of the action of the subject; and a storing unit configured to store a plurality of choices of the action to be estimated, wherein, in order to estimate the action of the subject, the estimating unit calculates a probability of each of the plurality of choices based on the displacement of the coordinates of the measured plurality of articulations in the plurality of time-series images, and corrects the calculated probability of each of the plurality of choices based on the set purpose or application.

A further prior art of record, Kuramoto et al, (US-PGPUB 2018/0286206) discloses a step for obtaining a plurality of time-series images in which a subject appears; and a step for estimating an action of the subject based on displacement of the time-series image (i.e., image), and an action detection device 100 determines the action of the care-recipient 500 based on the time-series image (i.e., image) obtained from the camera 50. Kuramoto et al further discloses in Par. 0060, determining the type of care-recipient's action based on at least on the movement direction or the movement amount within a predetermined time), and the posture of the care-recipient, [i.e., estimating an action based on the displacement, “movement direction or movement amount within a predetermined time”]). However, while disclosing determining the action of the care-recipient 500; Kuramoto et al fails to teach or suggest, either alone or in combination with the other cited references, setting a purpose or application for the estimating of the action of the subject; and a storing unit configured to store a plurality of choices of the action to be estimated, wherein, in order to estimate the action of the subject, the estimating unit calculates a probability of each of the plurality of choices based on the displacement of the coordinates of the measured plurality of articulations in the plurality of time-series images, and corrects the calculated probability of each of the plurality of choices based on the set purpose or application.

Another prior art of record, Yamato et al, (JP2018057596), discloses a step for obtaining a  based on the size and aspect ratio of the input image, (Par.0076). However, while disclosing learning the behavior of the person and estimates a joint position of a person; and calculating the likelihood of the joint position; Yamato et al fails to teach or suggest, either alone or in combination with the other cited references, setting a purpose or application for the estimating of the action of the subject; and a storing unit configured to store a plurality of choices of the action to be estimated, wherein, in order to estimate the action of the subject, the estimating unit calculates a probability of each of the plurality of choices based on the displacement of the coordinates of the measured plurality of articulations in the plurality of time-series images, and corrects the calculated probability of each of the plurality of choices based on the set purpose or application.

Yamato (JP 2017/228100), “thereafter referenced as  Yamato 100”, discloses a step for obtaining a plurality of time-series images in which a subject appears, a step for detecting a plurality of articulations appearing in each time-series image, a step for estimating an action of the subject based on  including the whole body of the observer; and extracting time-series data of action feature amounts from the input data, where the time-series data of behavioral feature amounts are defined by the joint points of the whole body, [i.e., detecting a plurality of articulations appearing in each time-series image], recognizing the action related to the input data based on the action feature quantity sequence obtained by the action feature quantity calculation means 2 and the pre-learned action feature quantity sequence stored in the dictionary, [i.e., estimating an action of the subject based on plurality of articulations in the plurality of time-series images]). Yamato further discloses calculating a likelihood difference between a pre-learned action or an already recognized past action and the action according to the input data, (Par. 0018). However, while disclosing recognizing the action related to the input data based on the action feature quantity sequence, and calculating a likelihood difference between a pre-learned action or an already recognized past action and the action according to the input data; Yamato 100 fails to teach or suggest, either alone or in combination with the other cited references, setting a purpose or application for the estimating of the action of the subject; and a storing unit configured to store a plurality of choices of the action to be estimated, wherein, in order to estimate the action of the subject, the estimating unit calculates a probability of each of the plurality of choices based on the displacement of the coordinates of the measured plurality of articulations in the plurality of time-series images, and corrects the calculated probability of each of the plurality of choices based on the set purpose or application.

Eswaran et al, (US-PGPUB 20180121939), discloses wherein, in the estimating step, a probability of each of the plurality of choices is calculated based on the displacement of an individual in the plurality of time-series images, (see at least: Par. 0031, the likelihood of occurrence of an action may be determined based on one or more physical movements or gesture-based activities of an individual); but fails to teach or suggest, either alone or in combination with the other cited references, wherein, in the estimating step, a probability of each of the plurality of choices is calculated based on the displacement of the coordinates of the measured plurality of articulations in the plurality of time-series images, and the calculated probability of each of the plurality of choices is corrected based on the detected background.

With respect to claim 9, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein, in the estimating step, a probability of each of the plurality of choices is calculated based on the displacement of the coordinates of the measured plurality of articulations in the plurality of time-series images, and the calculated probability of each of the plurality of choices is corrected based on the set purpose or application”

The Non-Patent literature Ahmad et al, (“A Depth Video Sensor-Based Life-Logging Human Activity Recognition System for Elderly Care in Smart Indoor Environments”, Sensors 2014, 14, 11735-11759; doi:10.3390/s140711735) discloses a step for obtaining a plurality of time-series images in which a subject appears, (see at least: Page 11738, section 2.1, the system records users’ daily activities from a depth camera that provides a sequence RGB images and depth silhouetted. Further, Page 11740, discloses that the skeleton is extracted based on using a human tracking system, [i.e., implicitly obtaining a plurality of time-series images in which one or more subjects appear]); a step for detecting a plurality of articulations appearing in each time-series image, (see at least: Page 11738, section 2, processing the captured depth silhouettes for body joint identification. Further, Fig. 4, and Page 11740, discloses extracting joint points represent the features of the head, arms, torso, hip and legs, [i.e., detecting a plurality of articulations appearing in each time-series image]); a step for measuring coordinates of the detected plurality of articulations in each time-series image, (see at least: Page 11740, Each joint point has three coordinates at the frame t, [i.e., the coordinates are implicitly measured for the plurality of articulations appearing in each time-series image]); and step for estimating an action of the subject based on displacement of the coordinates of the measured plurality of articulations in the plurality of time-series images, (see at least: Page 11746, and Fig. 13, computing motion parameters features based on different activities using the joint points information, and further training the motion parameters features via HMM as shown in Figure 13. Further, Page 11747, and section 3.2.2., discloses the recognition learned activities via trained Hidden Markov Models (HMMs) based on the motion parameters features, “displacement”, of the joint points coordinates in the plurality of images, as shown in Fig. 13, [i.e., implicitly estimating an action of the subject based on displacement of the coordinates of the measured plurality of articulations]). However, while disclosing the recognition learned activities via trained Hidden Markov Models (HMMs) based on the motion parameters features, “displacement”, of the joint points coordinates in the plurality of images; Ahmad et al fails to teach or suggest, either alone or in combination with the other cited references, wherein, in the estimating step, a probability of each of the plurality of choices is calculated based on the displacement of the coordinates of the measured plurality of articulations in the plurality of time-series images, and the calculated probability of each of the plurality of choices is corrected based on the set purpose or application.

A further prior art of record, Kuramoto et al, (US-PGPUB 2018/0286206) discloses a step for obtaining a plurality of time-series images in which a subject appears; and a step for estimating an action of the subject based on displacement of the time-series image (i.e., image), and an action detection device 100 determines the action of the care-recipient 500 based on the time-series image (i.e., image) obtained from the camera 50. Kuramoto et al further discloses in Par. 0060, determining the type of care-recipient's action based on at least on the movement direction or the movement amount within a predetermined time), and the posture of the care-recipient, [i.e., estimating an action based on the displacement, “movement direction or movement amount within a predetermined time”]). However, while disclosing determining the action of the care-recipient 500; Kuramoto et al fails to teach or suggest, either alone or in combination with the other cited references, wherein, in the estimating step, a probability of each of the plurality of choices is calculated based on the displacement of the coordinates of the measured plurality of articulations in the plurality of time-series images, and the calculated probability of each of the plurality of choices is corrected based on the set purpose or application.

Another prior art of record, Yamato et al, (JP2018057596), discloses a step for obtaining a room in which a subject appears, and the behavior recognition system 100 is provided for learning the behavior of the person and when actually recognizing the behavior of the person). Yamato et al further discloses a joint position estimation unit 123 that estimates a joint position of a person in the acquired person candidate region, (Par. 0021); and calculating the likelihood of the joint position based on the size and aspect ratio of the input image, (Par.0076). However, while disclosing learning the behavior of the person and estimates a joint position of a person; and calculating the likelihood of the joint position; Yamato et al fails to teach or suggest, either alone or in combination with the other cited references, wherein, in the estimating step, a probability of each of the plurality of choices is calculated based on the displacement of the coordinates of the measured plurality of articulations in the plurality of time-series images, and the calculated probability of each of the plurality of choices is corrected based on the set purpose or application.

Yamato (JP 2017/228100), “thereafter referenced as  Yamato 100”, discloses a step for obtaining a plurality of time-series images in which a subject appears, a step for detecting a plurality of articulations appearing in each time-series image, a step for estimating an action of the subject based on  including the whole body of the observer; and extracting time-series data of action feature amounts from the input data, where the time-series data of behavioral feature amounts are defined by the joint points of the whole body, [i.e., detecting a plurality of articulations appearing in each time-series image], recognizing the action related to the input data based on the action feature quantity sequence obtained by the action feature quantity calculation means 2 and the pre-learned action feature quantity sequence stored in the dictionary, [i.e., estimating an action of the subject based on plurality of articulations in the plurality of time-series images]). Yamato further discloses calculating a likelihood difference between a pre-learned action or an already recognized past action and the action according to the input data, (Par. 0018). However, while disclosing recognizing the action related to the input data based on the action feature quantity sequence, and calculating a likelihood difference between a pre-learned action or an already recognized past action and the action according to the input data; Yamato 100 fails to teach or suggest, either alone or in combination with the other cited references, wherein, in the estimating step, a probability of each of the plurality of choices is calculated based on the displacement of the coordinates of the measured plurality of articulations in the plurality of time-series images, and the calculated probability of each of the plurality of choices is corrected based on the set purpose or application.

Eswaran et al, (US-PGPUB 20180121939), discloses wherein, in the estimating step, a probability of each of the plurality of choices is calculated based on the displacement of an individual in the plurality of time-series images, (see at least: Par. 0031, the likelihood of occurrence of an action may be determined based on one or more physical movements or gesture-based activities of an individual); but fails to teach or suggest, either alone or in combination with the other cited references, wherein, in the estimating step, a probability of each of the plurality of choices is calculated based on the displacement of the coordinates of the measured plurality of articulations in the plurality of time-series images, and the calculated probability of each of the plurality of choices is corrected based on the detected background.

Regarding claim 13, claim 13 recites substantially similar limitations as set forth in claim 9. As such, claim 13 is in condition for allowance, for at least similar reasons, as stated above.

Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Other prior art listed on the attached form PTO-892 show various aspects of the 
invention but none, either alone or in combination, teach or suggest all the claimed limitations.
	-- Kurata et al, (US-Patent 10,592,812) discloses a behavior recognition mode setting unit configured to set a behavior recognition mode on a basis of wearing position information of a setting target device, (see at least: col. 29, line 59 through col. 30, line 8)

-- Shen et al, (US-PGPUB 2010/0303303), discloses detecting a plurality of articulations appearing in in each time-series image, (see at least: Par. 0017, processing the action sequence information using the methods of the invention (i.e., solve the action recognition problem) to find a probable match by comparing the information to a reference sequence (e.g., a sequence of 2D poses for each known action maintained in an action database of actions), [i.e., implicitly detecting the body points of human body pose P, “a plurality of articulations appearing in in each time-series image”])

-- Kakuko, (US-PGPUB 2019/0147601), discloses a background area determination unit 14 determines an image area excluding the moving object area extracted by the moving object area extraction unit 11 as a background area of each frame, [i.e., detecting a background appeared in each time-series image], (see at least: Par. 0064)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)272-0273. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        11/29/2022